Foote, C.
The defendant was found guilty, by the "verdict of a jury, of an assault with intent to commit murder. From the judgment of conviction, and an order refusing him a new trial, he has appealed.
The first error assigned by the defendant is, that the court did not sustain his challenge to each and all of the entire panel of trial jurors, on the ground that they were biased against the defendant. The existence of this bias was alleged to have been shown from the fact that the jurors had each stated, on their voir dire, that if certain hypothetical facts related to them by the district attorney, as his theory of the case, were true, they would not regard the defendant as innocent of the crime charged .against him.
It appears that the jury had previously had put to them by the defendant's counsel hypothetical questions based upon his theory of the case, and had been permitted to answer them, over the objection of the district attorney, in a manner favorable to the defendant. The cross-examination, therefore, by the district attorney was, as it seems to us, strictly legitimate, and we perceive nothing in the record which warrants even a suspicion that the jury were in any way prejudiced or biased against the defendant. The different theories of the case hypothetically put to them by each side — that on the part of the defendant first, and on the part of the people last—left the jury perfectly free to determine the guilt or innocence of the prisoner on trial before them, under the fair and clear instructions of the court, from the facts and circumstances adduced in evidence before them.
*550As to the objection made that the evidence did not warrant the jury in convicting the defendant, because it. showed an absence on his part of all intent to commit murder, we have simply to say that the jury, with the evidence before them, have determined the issue submitted to them against him, and upon reviewing that, evidence, we are not disposed to question the justness of their verdict.
The defendant sought to impeach the witness Sons-berry, by showing him to be a person who entertained, no religious belief. To a question put to the witness on the part of the defendant, with that purpose in view,, the court sustained an objection, of which the former complains. But his contention is not based upon any meritorious ground, as we think a reference to the constitution of California, article 1, section 4, and section 1879, Code of Civil Procedure, abundantly demonstrates.
The judgment and order should be affirmed.
Belcher, C. C., and Searls, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.